     Case 1:20-cv-01432-NONE-EPG Document 9 Filed 03/25/21 Page 1 of 5


 1   Dennis Raglin (SBN 179261)
     draglin@steptoe.com
 2   Melanie Ayerh (SBN 303211)
     mayerh@steptoe.com
 3   STEPTOE & JOHNSON LLP
     633 West Fifth Street, Suite 1900
 4   Los Angeles, California 90071-3500
     Telephone:    213 439 9400
 5   Facsimile:    213 439 9599

 6   Attorneys for Defendant
     INVACARE CORPORATION
 7

 8                                 UNITED STATES DISTRICT COURT
 9                EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
10

11   WILLIAM E. GRAY,                             Case No.: 1:20−CV−01432−NONE−EPG

12                    Plaintiff,                  SECOND STIPULATION AND ORDER
                                                  TO RESCHEDULE DATE OF
13         v.                                     MANDATORY SCHEDULING
                                                  CONFERENCE
14   INVACARE CORPORATION; and DOES 1 to
     50,                                          Conference Date: April 8, 2021
15                                                Time: 10:30 AM
                      Defendant.                  Courtroom: #10 (6th Floor)
16                                                New Proposed Date: June 10, 2021

17

18

19

20
21

22

23

24

25

26
27

28
     STIPULATION AND ORDER TO RESCHEDULE DATE OF MANDATORY SCHEDULING
                                 CONFERENCE
     Case 1:20-cv-01432-NONE-EPG Document 9 Filed 03/25/21 Page 2 of 5


 1          Pursuant to the United States District Court, Eastern District of California, Local Rules

 2   143 and 144, Plaintiff William E. Gray (“Plaintiff” or “Gray”) and Defendant Invacare

 3   Corporation (“Defendant” or “Invacare”) (collectively, the “Parties”) hereby file this Second

 4   Stipulation to reschedule the April 8, 2021 Mandatory Scheduling Conference (“MSC”) and all

 5   related deadlines to June 10, 2021 or to a date thereafter that is convenient to the Court.

 6          WHEREAS, on January 2, 2020, Plaintiff filed a Complaint against Invacare in the

 7   Superior Court of California, County of Kings, Case No.: 20C-0001, (Dkt. No. 1-1);

 8          WHEREAS, Invacare filed a Notice of Removal on October 7, 2020, (Dkt. No. 1);

 9          WHEREAS, on October 8, 2020, the Court scheduled an initial MSC for February 4, 2021

10   at 10:30 AM before Magistrate Judge Erica P. Grosjean, (Dkt. No. 2);

11          WHEREAS, on October 9, 2020 Invacare declined jurisdiction of the United States

12   Magistrate Judge, (Dkt. No. 3);

13          WHEREAS, since removal, Plaintiff’s counsel has determined another party, or parties,

14   should be added to the case and he submits that this new defendant, or defendants, will defeat

15   diversity under 28 U.S.C § 1332 and intends to move to remand to state court;

16          WHEREAS, on January 25, 2021, this Court granted the Parties Joint Stipulation to

17   continue the date of the MSC to April 8, 2021, (Dkt. No. 7);

18          WHEREAS, Plaintiff has been working diligently to ascertain the chain of possession of

19   the wheelchair at issue and the entities which had possession and control of the wheelchair, but

20   believes he will require another 60 days to amend the Complaint to name this additional party, or
21   parties, as defendants and to file a Motion to Remand;

22          WHEREAS, the Parties believe that setting the MSC to a date after the Court’s ruling on

23   Plaintiff’s forthcoming motion to remand would further the interests of justice and judicial

24   efficiency;

25          WHEREAS, the magistrate judge lacks jurisdiction to preside in this case, a continuance

26   of the MSC will provide the Court additional time to appoint an Article III judge to preside over
27   the MSC and subsequent proceedings in this matter, should the case remain in this Court;

28
                                     -2-
      STIPULATION AND [PROPOSED] ORDER TO RESCHEDULE DATE OF MANDATORY
                            SCHEDULING CONFERENCE
     Case 1:20-cv-01432-NONE-EPG Document 9 Filed 03/25/21 Page 3 of 5


 1          WHEREAS, this is the Parties’ second request for a continuance of the MSC;

 2          WHEREAS, a continuance of the MSC will not affect any other dates or deadlines already

 3   scheduled in this matter;

 4          NOW, THEREFORE, the Parties stipulate and jointly request that the Court continue the

 5   April 8, 2021 MSC to June 10, 2021; that the mandatory conference of counsel shall occur at least

 6   twenty (20) days prior to the June 10, 2021 MSC; and that the Joint Scheduling Report shall be

 7   electronically filed in CM/ECF, one (1) full week prior to the June 10, 2021 MSC.

 8          IT IS SO STIPULATED.

 9

10
     Dated: March 25, 2021                            STEPTOE & JOHNSON LLP
11

12
                                                      By:    /s/ Melanie A. Ayerh
13                                                          Dennis Raglin
                                                            Melanie Ayerh
14
                                                      Attorneys for Defendant
15                                                    INVACARE CORPORATION
16
     Dated: March 25, 2021                            CABLE LAW, APC
17

18
                                                      By:    /s/ Keith D. Cable
19                                                          Keith D. Cable
20                                                    Attorney for Plaintiff
                                                      WILLIAM E. GRAY
21

22

23

24

25

26
27

28
                                     -3-
      STIPULATION AND [PROPOSED] ORDER TO RESCHEDULE DATE OF MANDATORY
                            SCHEDULING CONFERENCE
     Case 1:20-cv-01432-NONE-EPG Document 9 Filed 03/25/21 Page 4 of 5


 1                                                ORDER

 2          Pursuant to the stipulation of the parties (ECF No. 8), and finding good cause exists, IT IS

 3   ORDERED that the Scheduling Conference, currently set for April 8, 2021, is continued to June

 4   10, 2021, at 10:30 AM in Courtroom 10 (EPG) before Magistrate Judge Erica P. Grosjean. To

 5   participate telephonically, each party is directed to use the following dial-in number and
     passcode: 1-888-251-2909; passcode 1024453. The parties are also reminded to file a joint
 6
     scheduling report one full week prior to the conference and email a copy of same, in Word
 7
     format, to epgorders@caed.uscourts.gov, for the undersigned’s review.
 8

 9   IT IS SO ORDERED.
10

11
        Dated:     March 25, 2021                              /s/
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     -4-
      STIPULATION AND [PROPOSED] ORDER TO RESCHEDULE DATE OF MANDATORY
                            SCHEDULING CONFERENCE
     Case 1:20-cv-01432-NONE-EPG Document 9 Filed 03/25/21 Page 5 of 5


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     -5-
      STIPULATION AND [PROPOSED] ORDER TO RESCHEDULE DATE OF MANDATORY
                            SCHEDULING CONFERENCE
